Order entered July 15, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00772-CV

IN RE ANGELA MILITELLO, F/K/A ANGELA LEIGH SIMPSON STARRETT, Relator
           Original Proceeding from the 298th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-10-06211

                                        ORDER
                          Justices Lang-Miers, Evans and Whitehill

       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER each party to bear its own costs of this original proceeding.


                                                   /s/   DAVID EVANS
                                                         JUSTICE